Order, Supreme Court, New York County (Edward Lehner, J.), entered February 16, 2001, denying defendant’s motion to consolidate a plenary action commenced by plaintiffs, with a special proceeding under Judiciary Law § 475 to enforce and fix an attorney’s charging lien, also commenced by plaintiffs, unanimously affirmed, without costs.
The motion court properly exercised its discretion in denying consolidation since many of the questions of law and fact involved in the plenary action are separate and distinct from those in the special proceeding (see, CPLR 602; cf., Raboy v McCrory Corp., 210 AD2d 145; Chinatown Apts, v New York City Tr. Auth., 100 AD2d 824), and plaintiffs have sufficiently demonstrated that consolidation of the action and special proceeding will prejudice their right to seek expeditious enforcement of a charging lien pursuant to Judiciary Law § 475. Concur — Rosenberger, J. P., Mazzarelli, Ellerin, Wallach and Marlow, JJ.